 Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 1 of 31 PageID#
                                                                       rlLED 1
                                                                   iNQPEN mi lPT



                                                                                           ^ 4 2019

                         IN THE UNITED STATES DISTRICT COURT


                         FOR THE EASTERN DISTRICT OF VIRGINIA


                                      NORFOLK DIVISION


UNITED STATES OF AMERICA


                V.                                   Criminal No. 2:19cr   n\
ROBERT JAMES McCABE                                  18U.S.C. § 1349
(Counts 1-11)                                        Conspiracy to Commit Honest Services
                and                                  Mail Fraud
                                                     (Counts 1-2)
GERARD FRANCIS BOYLE,
(Counts 2, 5-7, 9, 11)                               18U.S.C. §§ 1341,2
                Defendants.                          Honest Services Mail Fraud
                                                     (Counts 3-7)

                                                     18U.S.C. § 1951
                                                     Conspiracy to Obtain Property Under
                                                     Color of Official Right
                                                     (Counts 8-9)


                                                     18U.S.C. §1951
                                                     Obtaining Property Under
                                                     Color of Official Right
                                                     (Count 10)

                                                     18U.S.C. § 1956(h)
                                                     Conspiracy to Commit Money Laundering
                                                     (Count 11)

                                                     18U.S.C. §§ 981,982
                                                     Criminal Forfeiture


                                         INDICTMENT


                              October 2019 Term — at Norfolk, Virginia
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 2 of 31 PageID# 2




       THE GRAND JURY CHARGES THAT:


       At all times relevant to this Indictment, unless otherwise stated:


                                   GENERAL ALLEGATIONS


A.     The Defendants


       1.      In or about 1993, the citizens in the City of Norfolk first elected defendant

ROBERT JAMES McCABE("McCABE")to serve as the Sheriff of Norfolk. From in or about

1994 through in or about 2017, McCABE served as the Sheriff of Norfolk. In 2016, McCABE

was a candidate for Mayor of the City of Norfolk. McCABE lost that election but continued to

serve as the Sheriff until he resigned effective February I, 2017. McCABE lived in the City of

Norfolk.


       2.      As the Sheriff of the City of Norfolk, McCABE was a constitutional officer in the

Commonwealth of Virginia who performed a wide range of official actions. Under Virginia law,

the Sheriff was charged with the custody,feeding, and care of all prisoners confined in the Norfolk

City Jail. As a result, McCABE exercised vast discretion over public contracts providing for,

among other things, the medical services and food services to inmates residing in the jail.

       3.      The Norfolk City Jail was located on East City Hall Avenue in Norfolk, Virginia.

       4.      Conspirator #1 was the Chief Executive Officer of Company A, a Louisiana-based

company that provided food services management to the Norfolk City Jail.

       5.      GERARD FRANCIS BOYLE ("BOYLE'') was the founder and Chief Executive

Officer of Correct Care Solutions ("CCS"). Since 2004, the Norfolk Sheriffs Office has

contracted with CCS to provide medical services to the inmates at the Norfolk City Jail. BOYLE

resided in Nashville, Tennessee.
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 3 of 31 PageID# 3




       6.      Conspirator #2 was a local real estate developer with business interests in the City

of Norfolk.


B.     The Illicit Bribery Schemes


       7.      As set forth below, from in or about 1994 through in or about Deeember 2016,

defendants McCABE, BOYLE, Conspirator #1, Conspirator #2, and others both known and

unknown to the grand jury engaged in unlawful bribery schemes. In these sehemes, McCABE

used his official position as the Norfolk Sheriff to enrich himself by soliciting things of value

including, but not limited to, gifts, food, cash, travel, entertaimnent, campaign contributions, in-

kind political donations, and other things of value from Conspirator #1, BOYLE, and other

individuals with interests eomiected to the Norfolk Sheriffs offiee and the City of Norfolk. In

exchange for these items, McCABE agreed to perform and performed offieial actions, including

certain speeific offieial aetions and other official actions on an as-needed basis to benefit BOYLE,

Conspirator #1, and others.

C.     McCABE's Quid Pro Quo Relationship with Conspirator #1

       8.      In or about 1994,Company A received a one-year emergency food services contract

for the Norfolk City Jail.

       9.      Shortly before Company A's one-year emergency contract was set to expire, the

City of Norfolk issued a Request for Proposal("RFP")to solicit bids from potential food services

vendors. Company A submitted a proposal to obtain this contract.

        10.    After submitting the proposal, Conspirator #1 contacted McCABE to inquire about

his bid, and McCABE invited him to come to McCABE's office. Once there, McCABE told

Conspirator #1 that he was going to excuse himselffrom his own office and instructed Conspirator

#1 to look at something on his desk. After giving this instruction, McCABE left the room, and
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 4 of 31 PageID# 4




Conspirator #1 looked on McCABE's desk and saw a competitor's bid proposal. Conspirator #1

used this information to submit an updated bid proposal that undercut his competitor's bid.

Company A won the food services contract.

       11.     On or about July 1, 1995, McCABE, as the Sheriff of Norfolk, signed a contract

with Company A to provide food services for the inmates at the Norfolk City Jail. The contract

was for a term of one year and gave the Sheriff the option to renew the contract for two additional

years. The value of the contract was approximately $1,303,050 per year.

       12.     In furtherance of the conspiracy, as the conspirators were aware. Company A

submitted invoices via the United States Mail, and the City of Norfolk sent monthly payments

arising from the food services contract to Company A via the United States Mail.

       13.     After McCABE disclosed confidential bid information to Conspirator #1, the

conspirators established an illegal quid pro quo relationship. From in or about 1994 through in or

about December 2016, McCABE requested and received free catering, travel, campaign

contributions, entertainment, gift cards, and personal gifts from Conspirator #1 and, in exchange,

McCABE performed specific official acts and acts on an as-needed basis related to Company A's

food services contract with the Norfolk Sheriffs Office. Such official acts included, but were not

limited to, granting extensions to Company A's food services contract without putting the contract

out to bid, providing inside information to Company A related to REPs, and providing Cost of

Living("COLA") adjustments that had the effect of increasing payments to Company A.

       14.     Throughout the course ofthe conspiracy, upon McCABE's request. Conspirator #1,

acting through Company A, regularly provided free catering for McCABE's annual golf

tournament, personal Christmas parties, and an annual "Big Blue BBQ" at Old Dominion
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 5 of 31 PageID# 5




University, and also provided food for the Norfolk Sheriff's Office. Some of the costs associated

with these events totaled over $2,000.

       15.     Throughout the course of the conspiracy, McCABE regularly requested from

Conspirator #1 and received hundreds of dollars in gift cards to restaurants and stores such as the

Village Butcher and Todd Jurich's Bistro.

       16.     Throughout the course of the conspiracy, at McCABE's request and in furtherance

of the scheme. Conspirator #1 provided substantial campaign contributions to McCABE.

Conspirator #1 understood that McCABE would not use and continue to use Company A for food

services at the Norfolk City Jail if Conspirator #1 did not provide such personal benefits.

D.     McCabeN Quid Pro Quo Relationship With Boyle

       17.     Starting in or about January 2004 through in or about December 2016, McCABE

and BOYLE engaged in a transactional relationship and a knowing course of conduct during which

BOYLE agreed to give gifts and things of value to McCABE and, in exchange for which,

McCABE agreed to exercise his official authority to take actions that were favorable to BOYLE's

company in connection with its medical services contract.    During the course of this conspiracy,

McCABE solicited and/or accepted many things of value including, but not limited to. cash, a loan,

entertainment - including attendance at the Richard Petty Driving Experience and concerts - as

well as travel-related expenses, campaign contributions, undisclosed in-kind political donations

such as all-expense paid trips to Nashville,"McCABE for Mayor" cigars, autographed guitars, a

TAGHeuer watch, gift cards, and other personal gifts from BOYLE. In exchange, McCABE

performed specific official acts and official acts on an as-needed basis related to CCS's medical

services contract with the Norfolk Sheriffs Office. Such official acts included, but were not

limited to, providing inside information to CCS's representatives during confidential bidding
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 6 of 31 PageID# 6




processes; ensuring that CCS was selected as the medical services provider; granting extensions

to CCS's medical services contract without putting the contract out to bid; providing inside

information to CCS regarding RFPs; awarding staffing cost adjustments to CCS increasing the

value oftheir contract; reducing CCS's obligations to provide prescription drugs to certain inmates

upon their release; and providing consumer price index ("CPI"), otherwise known as "COLA"

adjustments.

        18.    On or about August 26,2003, BOYLE established CCS to provide medical services

to prisons and local jails. Prior to establishing CCS, BOYLE worked for a competing company

that held the medical contract with the Norfolk Sheriffs Office to provide medical services at the

Norfolk City Jail.

       19.     In or about January 2004, McCABE, BOYLE,and others attended a conference in

New Orleans, Louisiana. At the conference, the parties discussed the Norfolk Sheriffs Office

upcoming RFP for the medical services contract at the Norfolk City Jail. While at this conference,

BOYLE and another CCS employee paid for "entertainment expenses" for McCABE.

       20.     On or about March 16, 2004, as the parties had discussed, Norfolk issued an RFP

to companies seeking to provide comprehensive medical, dental, and mental health services for

the inmates of the Norfolk City Jail. The RFP contained a provision that stated that "[qjuestions

should be addressed to the Purchasing Agent" and warned that "[djiscussions with other City

employees or officials during the solicitation and evaluation period are inappropriate."

       21.     On or about March 30, 2004, the City of Norfolk hosted a meeting for companies

interested in bidding on the RFP that included a tour of the Norfolk City Jail. BOYLE attended

the bid meeting.
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 7 of 31 PageID# 7




       22.     Prior to the bid meeting and despite the warning contained in the RFP, McCABE

invited BOYLE to a private meeting in McCABE's office. After attending this private meeting,

BOYLE left McCABE's office and walked into the bid meeting by himself while McCABE exited

his office through a different door. A short time later, MeCABE entered the bid meeting and

introduced himself to BOYLE in front of the other company representatives to make it appear as

though they had not just come from a private meeting.

       23.     In or about April 2004, while the RFP was pending and despite the warning

contained in the RFP, BOYLE and another CCS employee hosted a dinner for McCABE and

another Norfolk Sheriffs Office employee. After the dinner, McCABE directed a Norfolk

Sheriffs Office employee to. provide inside information - not provided to other bidders - to

BOYLE and the other CCS employee.

       24.     On or about May 5, 2004, while the RFP was pending, BOYLE and another CCS

employee traveled to Norfolk to discuss their proposal for the medical services contract. McCABE

hosted the meeting involving BOYLE, the CCS employee, and other Norfolk Sheriffs Office

employees at his home. At one point, McCABE and BOYLE told all of the other individuals

present to leave the room so that they could negotiate the deal. After the private negotiations were

finished, McCABE,BOYLE, and the other meeting attendees went to Greenies, a bar in Norfolk,

to celebrate. The next day, at BOYLE's direction, a CCS employee sent a letter revising CCS's

proposal and documenting the deal struck the previous day at McCABE's home.

       25.     Less than a week later, on May 12, 2004. McCABE, as the Norfolk Sheriff, sent a

letter to the Purchasing Agent for the City of Norfolk stating:            "'I have approved the

recommendation of my medical RFP review committee to award an Agreement to Correct Care

Solutions, LLC to provide medical services for our inmates...."
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 8 of 31 PageID# 8




       26.     Oh or about May 19. 2004, BOYLE hosted a dinner for McCABE and other

Norfolk Sheriffs Office employees. After the dinner, McCABE and another Sheriffs Office

employee flew to Nashville, Tennessee, to visit CCS's headquarters. While they were there,

BOYLE arranged for McCABE and the employee to attend a Brooks & Dunn concert in Nashville

at the home of recording artist Ronnie Dunn.

       27.     A month later, on or about June 15, 2004, MeCABE, as the Sheriff of Norfolk,

signed an agreement with CCS to provide medical services for the Norfolk City Jail. The Sheriff

agreed to pay $3,119,863 to CCS for the first year of the contract, and $3,244,658 to CCS for the

second year of the contract. The agreement also stated that McCABE had the discretion to grant

CCS an extension to provide medical services for the Norfolk City Jail for a third year and agreed

to pay $3,374,444 to CCS for that year if the extension was granted. According to the contract,

after the third year extension,"[pjrieing for any subsequent years ofthe contract shall be negotiated

prior to the beginning date of the extended contract term." This provision gave McCABE the

authority and discretion to grant annual extensions to CCS without putting the medical services

contract back out for bid.


       28.     In furtherance of the conspiracy, as the conspirators were aware. CCS submitted

invoices via the United States Mail, and the City of Norfolk sent monthly payments arising from

the contract to CCS via the United States Mail.


       29.     Four months after signing this contract, BOYLE directed a CCS employee to

purchase tickets for McCABE and another Norfolk Sheriffs Office employee to attend an NFL

football game between the Washington Redskins and the Green Bay Packers. The seats were

located on the 50 yard line and cost over $600.
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 9 of 31 PageID# 9




       30.     In or about May 2006, BOYLE arranged for McCABE to attend a eoneert and to

stand baekstage. BOYLE sent an email to a COS investor that stated: "I talked with the Sheriff

and he had a great time last night. He was allowed to stand baek stage and met with Ronnie briefly.

He was truly grateful and said the tour manager was a great guy who treated him like royalty ... I

know it must get old having to call for favors but 1 think you know the importance of this one ...

Thanks again.'"

       31.     After COS completed the second year of its contract, from 2006 through 2010,

MeCABE, as Sheriff of Norfolk, repeatedly exercised his discretion to extend CCS's medical

services contract for an additional year without opening the contract up for bid. As a result, CCS

continued to provide medical services to the Norfolk City Jail for five additional years without

competing for the contract.

       32.     Throughout the conspiracy, BOYLE was aware that he had to provide these things

of value - including campaign contributions and in-kind political donations - to MeCABE to

maintain the medical services contract. MeCABE sought campaign contributions and in-kind

political donations from BOYLE including during years in which MeCABE was not running for

office. In or about October 2008, BOYLE sent an email to two investors connected with CCS with

the subject line "MeCabe." In the email, BOYLE stated:

       When you get a chance 1 would appreciate a cheek to "re-elect Robert MeCabe
       Sheriff." Because you are miracle workers the Sheriff has also stated that "it would
       be cool if [Ronnie Dunn or Alan Jackson] could write a cheek supporting my
       campaign". Celebrity is everything for some people I guess. That was his request
       and our contract is out to bid in January for a July renewal. Let me know your
       thoughts and don't kill the messenger.

       33.     On or about October 9, 2008, MeCABE sent BOYLE and another individual an

email thanking BOYLE for the campaign contributions and referring to BOYLE as his "southeast

campaign chairman."
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 10 of 31 PageID# 10




       34.     At various times throughout the conspiracy, McCABE served as a reference for

BOYLE. In or about April 2009, MeCABE sent BOYLE a picture of McCABE wearing a COS

shirt and referring to himself as "your Mid-Atlantic COS rep."

       35.     At various times throughout the conspiracy, MeCABE wrote campaign cheeks

made payable to Sheriffs Office deputies and directed them to cash the cheeks and return the

funds to him - or to his friend -for personal use. To conceal his personal use of campaign funds,

McCABE knowingly lied on his campaign filings.

       36.     On or about January 29, 2009, legal counsel for the Norfolk Sheriffs Office

emailed a draft RFP for the rebid of the jail's medical services contract to McCABE and other

employees for review and comments. McCABE forwarded the attorney's email containing the

draft RFP through two private email accounts and then to BOYLE.

      37.      On or about May 10, 2009, McCABE sent BOYLE an email that stated: "[GM]

who bid on the Nashville trip last year asked me last night if I was doing another one - he would

spend at least 2K on auction items. Don't know if it's too late to do something like that but I am

going to scrounge around and maybe do a couple of items from my gameroom. Look forward to

seeing you up here - can't thank you enough for everything you have done!!" BOYLE responded

by directing his secretary "please send [D]the following info 2 roundtrip tickets Nashville 30 days

notice 2 nights @ opryland hotel 2 tickets Saturday night grand old opry compliments of CCS."

McCABE never disclosed this in-kind donation on his campaign reports.

      38.      On or about June 8, 2009, McCABE signed a one-year extension of CCS's contract

to provide medical care for the Norfolk City Jail.

       39.     On or about May 21, 2010, the City of Norfolk issued an RFP for a new medical

contract for the Norfolk Sheriffs Office. Like the 2004 RFP,the 2010 RFP contained a provision



                                                10
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 11 of 31 PageID# 11




stating that "[qjuestions should be addressed to the Purchasing Agent" and warning that

"'[djiscussions with other City employees or officials during the solicitation period are

inappropriate."

       40.     On or about August 17, 2010, in response to the RFP. CCS submitted its "best and

final offer" to the City of Norfolk. CCS was not the lowest bidder. Although members of the

selection committee were prohibited from discussing the matter with McCABE,a member of the

committee who worked for McCABE disclosed to him that CCS's bid was not the lowest. In fact,

a competitor's best and final offer was approximately $185,000 lower per year than CCS's best

and final offer. In response, McCABE told this employee that he should contact a certain CCS

representative and provide confidential bid information, but the employee refused to do so. The

selection committee did not award the contract based on the best and final offers. Instead, on or

about October 25, 2010, the Norfolk Purchasing Agent sent an email to all bidders directing them

to prepare a second best and final offer and respond within four days.

       41.     On or about October 29, 2010, BOYLE submitted CCS's second best and final

offer, which dropped CCS's price by $205,000 and provided a false justification for the reduction.

After that reduction, CCS was the lowest bidder by approximately $16,000. Five days later,

McCABE informed the Purchasing Agent that CCS was "determined to be the most advantageous"

bid for the City. Over the course of the following year, BOYLE provided numerous things of

value including, but not limited to, a cash loan, campaign contributions, and cash payments directly

to McCABE.


       42.     On or about October 14, 2011, a CCS employee sent BOYLE an email stating:

"Any update on a mccabe getaway? I ask because accounting has accrued $35k for staffing give
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 12 of 31 PageID# 12




backs....If we can get an agreement to include malpractice or some other costs into the equation

we could get this as a pickup."

       43.     After receiving this email, on or about October 22, 2011, BOYLE met McCABE

in a hotel lobby in Philadelphia, Pennsylvania. McCABE asked BOYLE to lend him money.

BOYLE gave $6,000 in cash to McCABE. BOYLE and McCABE agreed that McCABE would

not have to repay this loan until McCABE retired. BOYLE and McCABE did not sign any

paperwork documenting this loan and McCABE never made any payments on this loan. McCABE

concealed this loan by failing to disclose it on his required Statement of Economic Interests Forms.

As such, the citizens of Norfolk were never aware that their Sheriff was indebted to BOYLE.

       44.     Three days later, on or about October 25, 2011. a CCS employee made an airline

reservation for McCABE to travel from Nashville, Tennessee to Phoenix, Arizona on Tuesday,

November 1, 2011.

       45.     On or about Monday, October 31, 2011, McCABE flew to Nashville, Tennessee.

The next day, BOYLE and McCABE flew together from Nashville, Tennessee to Phoenix,

Arizona. BOYLE and McCABE spent three days together in Arizona with McCABE traveling

back to Norfolk on Thursday, November 3, 2011. During that time, BOYLE and McCABE went

to the Casino Arizona at the Talking Stick Resort. Sometime during the trip, BOYLE gave

McCABE thousands of dollars in cash to use at the casino.


       46.     Later in the conspiracy, McCABE decided to run for Mayor of the City of Norfolk.

In or about July 2015, a CCS employee sent a text to BOYLE stating that he "[h]eard McCABE

announced he will run for mayor....Maybe an opening for our CPl [consumer price index]

discussion." The employee then sent a text message to McCABE stating: "[bjest of luck with




                                                12
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 13 of 31 PageID# 13




Mayor run, let us know how we can assist although we'll miss you at Sheriff Office. Remember

us little people."

        47.        On or about August 12, 2015, at BOYLE's request, McCABE approved a 3%

COLA to the COS medical contract and made it retroactive to December 15. 2014. This raised the


annual contract amount to approximately $3,861,054.50.

        48.        On or about April 15, 2016, BOYLE attended McCABE's annual golf tournament.

During the tournament, BOYLE wrote a personal check for $12,500, left the "Pay to the order of

line blank, wrote "Consulting" in the memo line, and gave the check to McCABE. BOYLE knew

that this check had nothing to do with "consulting" and used that term to mask its purpose. Later

that day, BOYLE sent an email to a CCS employee:"at the airport... Sheriff MeCabe is in a good

place with us.'"

       49.     After receiving the cheek from BOYLE, McCABE gave the check to Conspirator

#2 and instructed Conspirator #2 to write his name in the "Pay to the order of line and deposit the

funds into Conspirator #2's checking account. Conspirator #2 also had previously provided

McCABE with substantial campaign contributions and other personal benefits.

       50.     After Conspirator #2 received the check. Conspirator #2 approached three friends,

asked them to make campaign contributions to the"McCABE for Mayor" campaign,and promised

to reimburse them for their contributions. In total, at the request of Conspirator #2,the three friends

donated $6,000 to the "McCABE for Mayor"' campaign.

       51.     After receiving BOYLE's check. Conspirator #2 made two campaign contributions

to the "McCABE for Mayor'" campaign - one for $1,500 and another for $2,500-through two of

Conspirator #2's companies.




                                                  13
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 14 of 31 PageID# 14




       52.     On or about April 25, 2016, Conspirator #2 deposited the $12,500 check into

Conspirator #2's personal checking account at Heritage Bank.

       53.     Conspirator #2 then reimbursed all three friends for their "McCABE for Mayor"

campaign contributions for a total of $6,000.

       54.     Conspirator #2 then reimbursed one of Conspirator #2's companies for its $1,500

campaign contribution.

       55.     McCABE's campaign finance disclosure forms do not reflect BOYLE's April 2016

campaign contribution to McCABE.

       56.     On or about May 3, 2016, McCABE lost the election for Mayor, but remained the

Sheriff of Norfolk.


       57.     Approximately one month later. Conspirator #2 attempted to discuss the BOYLE

check with McCABE. In response, McCABE asked "what check"? McCABE then acted as

though he did not recall BOYLE's $12,500 check. Conspirator #2 told McCABE that if anyone

ever asked about the check, he (Conspirator #2) would not lie for anyone. McCABE subsequently

acknowledged the check and stated that if it ever became a problem he would "man up."

       58.    In or about November 2016, after the publication of a Virginian-Pilot article about

McCABE, BOYLE contacted Conspirator #2. BOYLE told Conspirator #2 that he hoped the

$12,500 check was not going to be a problem. In response. Conspirator #2 told BOYLE that he

was not going to lie to anyone if asked about the check. After receiving the call from BOYLE,

Conspirator #2 contacted McCABE again to discuss the $12,500 check. In response, McCABE

again replied that he would take care of it and "man up" if the $12,500 check became a problem.

       59.    On or about November 14,2016, McCABE sent a text message to a CCS employee.

McCABE wrote, "[g]ot your email Hope all is well btw - we just sent over RFP to the city for



                                                14
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 15 of 31 PageID# 15




Norfolk medical contract. They work slow but hopefully get it out before end of year!'' The CCS

employee replied: "Thank you. I assume you know 1 am being brief intentionally on the emails..."

McCABE responded: "1 am too or at least trying. Gonna have a second phone this week with the

re-election coming up next year. I will share when I get it."

E.     Defendants' Efforts to Conceal the Scheme


       60.     Under Virginia law, certain government officials, including the Norfolk Sheriff, are

required to file an annual standardized disclosure statement of their personal economic interests.

The disclosure statement is commonly referred to as the Statement of Economic Interests

("SOEE"), and it is legally required to be filed and maintained as a public record for five years.

Among other things, the SOEl requires a government official to disclose gifts or entertainment

valued in excess of$50 received by the govermnent official from any business or individual (other

than a relative or close personal friend), and to list the name of the business or individual and the

approximate value of the gift or entertainment. Since 2014, the SOEI also required McCABE to

disclose and identify any unsecured loans in excess of $5,000 to any one creditor. Pursuant to

Virginia law, the government official must swear or affirm that the information provided on the

SOEI is full, true, and correct to the best of the official's knowledge.

       61.     From in or about 2011 through 2016, McCABE filed his SOEI on an annual basis.

On each SOEI, McCABE failed to disclose numerous things of value that he received from

BOYLE, Conspirator #1, and others known to the grand jury. McCABE also failed to identify

BOYLE as a creditor on a $6,000 no document, no interest, no payment, unsecured cash loan.

       62.     Pursuant to Virginia statutes regulating elections and campaign finances, McCABE

was required, as both a candidate for re-election as Norfolk Sherriff and as a candidate for Norfolk




                                                 15
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 16 of 31 PageID# 16




Mayor, to file accurate campaign finance disclosure reports specifically identifying all campaign

contributions and expenditures.

       63.    McCABE filed campaign finance disclosure reports and other required reports from

2010 through 2016. Among other things, those reports from 2010 through 2016:

              a. failed to identify CCS's in-kind donations of all-expense-paid trips to Nashville
                   and other silent auction items;

              b. failed to disclose BOYLE as the true source of a $12,500 campaign
                   contribution;

              c. failed to identify gifts and in-kind political donations from BOYLE and
                 Conspirator #1;

              d. failed to disclose personal purchases made by McCABE out of the campaign
                   account;


              e. misrepresented other personal expenses as legitimate campaign expenses; and

              f.   falsely claimed that he had "loaned" his campaign money to justify the
                   movement offunds from his campaign account to his personal account.




                                                16
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 17 of 31 PageID# 17




                                           COUNT ONE
                     (Conspiracy to Commit Honest Services Mail Fraud)

        1.      The allegations contained in paragraphs 1 through 63 of the General Allegations

section of the Indictment are realleged and incorporated as if set forth fully herein.

        2.      From in or about 1994 through in or about December 2016, in the Eastern District

of Virginia and elsewhere, defendants ROBERT JAMES McCABE and Conspirator # 1 knowingly

and intentionally conspired with each other and with other persons known and unknown to commit

the following offense: Mail Fraud, that is: having devised a scheme and artifice to defraud the

citizens of the City of Norfolk through bribery, did knowingly place and caused to be placed in

any post office and authorized depository for mail, any matter and thing whatever to be sent and

delivered by the Postal Service; did deposit and caused to be deposited any matter and thing

whatever to be sent and delivered by any private and commercial interstate carrier; and caused to

be delivered by mail and such carrier any matter and thing whatever according to the direction

thereon, in violation of Title 18, United States Code. Section 1341.

                                             PURPOSE


       3.      The purpose of the conspiracy was for defendant ROBERT JAMES McCABE to

secretly use his official position as the Sheriff ofthe City of Norfolk to enrich himself by soliciting

and/or accepting payments, gifts, and other things of value from Conspirator #1 in exchange for

ROBERT JAMES McCABE performing official actions, including certain specific official actions

and other official actions on an as-needed basis to benefit Conspirator #1 and Company A.

                                     MANNER AND MEANS


       The manner and means by which the conspirators would and did carry out the conspiracy

included, but were not limited to, the following:




                                                  17
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 18 of 31 PageID# 18




       4.      The citizens of Norfolk repeatedly elected ROBERT JAMES McCABE to serve as

the Sheriff of Norfolk.


       5.      ROBERT JAMES McCABE solicited and/or accepted things of value including,

but not limited to, free catering, travel, campaign contributions, entertainment, gift cards, and

personal gifts from Conspirator #1 and others.

       6.      Conspirator #1, and others at his direction, gave numerous things of value to

ROBERT JAMES McCABE in exchange for favorable treatment related to Company A's food

services contract for the Norfolk City Jail.

       7.      In return, ROBERT JAMES McCABE violated RFP regulations and disclosed

information to Conspirator #1 related to confidential bid proposals.

       8.       ROBERT JAMES McCABE engaged in official acts related to the food services

contract on behalf of Conspirator #1 on an as-needed basis and in specific official acts, including

but not limited to, those set forth below:

               a. ROBERT JAMES McCABE,in his capacity as Sheriff, ensured that Company
                  A was selected to serve as the food services vendor for the Norfolk City Jail;

               b. ROBERT JAMES McCABE, in his capacity as Sheriff, executed contracts on
                  behalfofthe Norfolk Sheriffs Office confemng financial benefits on Company
                   A;

               c. ROBERT JAMES McCABE, in his capacity as Sheriff, repeatedly exercised
                  the options left to his discretion to extend Company A's contract beyond its
                  original term to prevent Company A from having to participate in a new RFP;

               d. ROBERT JAMES McCABE, in his capacity as Sheriff, granted Company A
                  COLA increases and other terms that financially benefited Company A; and

               e. ROBERT JAMES McCABE, in his capacity as Sheriff, advocated for and
                  exercised waivers and other contract provisions containing favorable terms for
                   Company A.
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 19 of 31 PageID# 19




       9.     In furtherance of this scheme, Conspirator #1 and ROBERT JAMES McCABE

used the mails and/or private and commercial interstate carriers to faeilitate payments to Company

A.


       10.    ROBERT JAMES MeCABE took steps to conceal from the eitizens of Norfolk the

things of value received from Conspirator #\ and others including, but not limited to, omitting

things of value given to McCABE from his Statement of Economic Interests and omitting in-kind

political donations from his Campaign Finance Reports.

      (In violation of Title 18, United States Code, Sections 1349, 1341, 1346.)




                                               19
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 20 of 31 PageID# 20




                                           COUNT TWO
                     (Conspiracy to Commit Honest Services Mail Fraud)

        1.      The allegations contained in paragraphs 1 through 63 of the General Allegations

section of the Indictment are realleged and incorporated as if set forth fully herein.

        2.      From in or about January 2004 through in or about December 2016, in the Eastern

District of Virginia and elsewhere, defendants ROBERT JAMES McCABE and GERARD

FRANCIS BOYLE knowingly and intentionally conspired with each other and with other persons

known and unknown to commit the following offense: Mail Fraud, that is: having devised a

scheme and artifice to defraud the citizens of the City of Norfolk through bribery, did knowingly

place and caused to be placed in any post office and authorized depository for mail, any matter

and thing whatever to be sent and delivered by the Postal Service; did deposit and caused to be

deposited any matter and thing whatever to be sent and delivered by any private and commercial

interstate carrier; and caused to be delivered by mail and such carrier any matter and thing whatever

according to the direction thereon, in violation of Title 18, United States Code, Section 1341.

                                             PURPOSE


       3.      The purpose of the conspiracy was for defendant ROBERT JAMES MeCABE to

secretly use his official position as the Sheriff ofthe City of Norfolk to enrich himself by soliciting

and/or accepting payments, gifts, and other things of value from GERARD FRANCIS BOYLE,

and others known and unknown to the grand jury, in exchange for ROBERT JAMES McCABE

performing official actions, including certain specific official actions and other official actions on

an as-needed basis to benefit GERARD FRANCIS BOYLE and COS.


                                     MANNER AND MEANS


       The manner and means by which the conspirators would and did carry out the conspiracy

included, but were not limited to, the following:


                                                  20
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 21 of 31 PageID# 21




        11.    The citizens of Norfolk repeatedly elected ROBERT JAMES McCABE to serve as

the Sheriff of Norfolk.


        12.    ROBERT JAMES McCABE solicited and/or accepted things of value including,

but not limited to, gifts, cash, a loan, entertainment, sporting events, travel-related expenses,

campaign contributions, undisclosed in-kind political donations, "McCABE for Mayor" cigars,

autographed guitars, a TAGHeuer watch, and gift cards.

        13.    ROBERT JAMES McCABE used certain campaign contributions obtained through

this bribery scheme for purely personal purposes and falsified his campaign filings to conceal the

seheme.


        14.    GERARD FITANCIS BOYLE,and others at his direction, gave numerous things of

value to ROBERT JAMES McCABE in exchange for specific requested exercises of McCABE's

official authority as it related to CCS's medical services contract with the Norfolk City Jail.

       15.     ROBERT JAMES McCABE violated RFP regulations and disclosed confidential

information to GERARD FRANCIS BOYLE,and others, related to the bidding process.

        16.     ROBERT JAMES McCABE engaged in official acts on behalf of GERARD

FRANCIS BOYLE on an as-needed basis and in specific official acts, including but not limited

to, those set forth below:

               a. ROBERT JAMES McCABE,in his capacity as Sheriff, disclosed and directed
                  others to disclose confidential bidding information to BOYLE and other CCS
                  employees;

               b. ROBERT JAMES McCABE,in his capacity as Sheriff, ensured that CCS was
                  selected to serve as the medical services company for the Norfolk City Jail;

               c. ROBERT JAMES McCABE, in his capacity as Sheriff, executed contracts on
                  behalf of the Norfolk Sheriffs Office conferring substantial financial benefits
                   on CCS;




                                                 21
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 22 of 31 PageID# 22




               d. ROBERT JAMES McCABE, in his capacity as Sheriff, repeatedly exercised
                  options left to his discretion to extend CCS's contract beyond its original term
                  to prevent CCS from having to participate in a new RFP;

               e. ROBERT JAMES McCABE, in his capacity as Sheriff, awarded staffing cost
                  adjustments to CCS that increased the value of its contract;

               f. ROBERT JAMES McCABE,in his capacity as Sheriff, granted CPI(also called
                  COLA)increases and other terais that financially benefited CCS;

               g. ROBERT JAMES McCABE,in his capacity as Sheriff, exereised waivers and
                  other contract provisions containing favorable terms for CCS;

               h. ROBERT JAMES McCABE,in his capacity as Sheriff, agreed to alter the terms
                  of the contract to decrease CCS's obligation to provide prescription drugs to
                  certain inmates upon their release from the Norfolk City Jail; and

               i. ROBERT JAMES MeCABE,in his capacity as Sheriff, wrote numerous letters
                  of reference in support of CCS.

       17.    In furtherance of this scheme, ROBERT JAMES McCABE and GERARD

FRANCIS BOYLE used the mails and/or private and commercial interstate carriers to facilitate

payments to CCS.

       18.    ROBERT JAMES McCABE took steps to conceal his bribery relationship with

GERARD FRANCIS BOYLE from the citizens of Norfolk and others. Such steps included, but

were not limited to. excluding in kind political donations from his Campaign Finance Reports,

falsifying expenditures in his Campaign Finance Reports, and excluding a cash loan, gifts, and

other things of value from his Statement of Economic Interests.

       19.    GERARD FRANCIS BOYLE took steps to conceal his bribery relationship from

the citizens of Norfolk and other local sheriffs. Such steps included, but were not limited to,

preparing a $12,500 check payable to no one and giving the check to McCABE.

      (In violation of Title 18, United States Code, Sections 1349, 1341, 1346.)




                                               22
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 23 of 31 PageID# 23




                                     COUNTS THREE-FOUR
                                   (Honest Services Mail Fraud)

       1.      The allegations set forth in paragraphs 1 through 63 of the General Allegations

section of the Indictment and Count 1 are realleged and incorporated as if set forth fully herein.

       2.      From in or about 1994 through in or about December 2016, within the Eastern

District of Virginia and elsewhere, defendants ROBERT JAMES McCABE, Conspirator #1, and

other persons known and unknown to the grand jury, devised and intended to devise a scheme and

artifice to defraud the citizens of the City of Norfolk of their right to the honest services of the

Norfolk Sheriff through bribery.

       3.      On or about the dates listed below, for the purposes of executing the aforesaid

scheme and artifice, ROBERT JAMES McCABE, Conspirator #1, and other persons known and

unknown to the grand jury, having devised a scheme and artifice to defraud the citizens ofthe City

of Norfolk through bribery, did knowingly place and caused to be placed in any post office and

authorized depository for mail, any matter and thing whatever to be sent and delivered by the

Postal Service; did deposit and caused to be deposited any matter and thing whatever to be sent

and delivered by any private and commercial interstate earner; and caused to be delivered by mail

and such carrier any matter and thing whatever according to the direction thereon, each mailing

being a separate count of this indictment as indicated:

   Defendant            Count                  Date                         Mailing

   McCABE                 3              March 18,2016        City of Norfolk check to
                                                              Company A for approximately
                                                              $18,290.28
   McCABE                 4               April 6, 2016       City of Norfolk check to
                                                              Company A for approximately
                                                              $18,317.00


               (In violation of Title 18, United States Code, Sections 1341, 1346, and 2.)


                                                23
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 24 of 31 PageID# 24




                                    COUNTS FIVE-SEVEN
                                 (Honest Services Mail Fraud)

       1.      The allegations set forth in paragraphs 1 through 63 of the General Allegations

section of the Indictment and Count 2 are realleged and incorporated as if set forth fully herein.

       2.      From in or about 2004 through in or about December 2016, within the Eastern

District of Virginia and elsewhere, defendants ROBERT JAMES McCABE,GERARD FRANCIS

BOYLE,and other persons known and unknown to the grand jury, devised and intended to devise

a scheme and artifice to defraud the citizens of the City of Norfolk of their right to the honest

services of the Norfolk Sheriff through bribery.

       3.      On or about the dates listed below, for the purposes of executing the aforesaid

scheme and artifice, ROBERT JAMES McCABE, GERARD FRANCIS BOYLE, and other

persons known and unknown to the grand jury, having devised a scheme and artifice to defraud

the citizens of the City of Norfolk through bribery, did knowingly place and caused to be placed

in any post office and authorized depository for mail, any matter and thing whatever to be sent and

delivered by the Postal Service; did deposit and caused to be deposited any matter and thing

whatever to be sent and delivered by any private and commercial interstate carrier; and caused to

be delivered by mail and such carrier any matter and thing whatever according to the direction

thereon, each mailing being a separate count of this indictment as indicated:

   Defendant            Count                  Date                         Mailing

   McCABE                  5           December 23, 2015       City of Norfolk check to CCS for
    BOYLE                                                      approximately $321,754.54
   McCABE                 6               April 20, 2016       City of Norfolk check to CCS for
    BOYLE                                                      approximately $321,754.54
   McCABE                 7               April 25, 2016       City of Norfolk check to CCS for
    BOYLE                                                      approximately $321,754.54


       (In violation of Title 18, United States Code, Sections 1341. 1346, and 2.)


                                                24
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 25 of 31 PageID# 25




                                         COUNT EIGHT
               (Conspiracy to Obtain Property Under Color of Official Right)

        1.     The allegations contained in paragraphs 1 tlirough 63 of the General Allegations

section of the Indictment are realleged and incorporated as if set forth fully herein.

       2.      From in or about 1994 through in or about December 2016, in the Eastern District

of Virginia and elsewhere, defendant ROBERT JAMES McCABE and Conspirator #1 did

knowingly and intentionally conspire together and with other persons known and unknown to the

grand jury, to cause each other and others to obstruct, delay, and affect in any way and degree

commerce, and the movement of articles and commodities in commerce, by extortion, as those

terms are defined in Title 18, United States Code, Section 1951, that is to obtain property, not due

ROBERT JAMES McCABE or his office and to which ROBERT JAMES McCABE was not


entitled, from Conspirator #1 and others, with their consent, under color of official right.

       (In violation of Title 18, United States Code, Section 1951.)




                                                 25
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 26 of 31 PageID# 26




                                           COUNT NINE
                  (Conspiracy to Obtain Property Under Color of Official Right)

        1.        The allegations contained in paragraphs 1 through 63 of the General Allegations

section of the Indictment are realleged and incorporated as if set forth fully herein.

        2.        From in or about 2004 through in or about December 2016, in the Eastern District

of Virginia and elsewhere, defendant ROBERT JAMES McCABE and GERARD FRANCIS

BOYLE did knowingly and intentionally conspire together and with other persons known and

unknown to the grand jury, to cause each other and others to obstruct, delay, and affect in any way

and degree commerce, and the movement of articles and commodities in commerce, by extortion,

as those terms are defined in Title 18, United States Code, Section 1951, that is to obtain property,

not due ROBERT JAMES McCABE or his office and to which ROBERT JAMES McCABE was


not entitled, from GERARD FRANCIS BOYLE and others, with their consent, under color of

official right.

       (In violation of Title 18, United States Code, Section 1951.)




                                                 26
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 27 of 31 PageID# 27




                                           COUNT TEN
                     (Obtaining Property under Color of Official Right)

        1.     The allegations contained in paragraphs 1 through 63 of the General Allegations

section of the Indictment are realleged and incorporated as if set forth fully herein.

       2.      From in or about January 1994 through in or about December 2016, in the Eastern

District of Virginia and elsewhere, defendant ROBERT JAMES MeCABE did knowingly and

intentionally obstruct, delay and affect in any way and degree commerce, and the movement of

articles and commodities in commerce, by extortion, as those terms are defined in Title 18, United

States Code, Section 1951, that is: ROBERT JAMES McCABE obtained things of value not due

ROBERT JAMES MeCABE or his office and to which ROBERT JAMES MeCABE was not


entitled, from numerous individuals, with their consent, under color of official right.

       (In violation of Title 18, United States Code, Sections 1951.)




                                                 27
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 28 of 31 PageID# 28



                                        COUNT ELEVEN
                         (Conspiracy To Commit Money Laundering)

        1.     The allegations contained in paragraphs 1 through 63 of the General Allegations

section of the Indictment are realleged and incorporated as if set forth fully herein.

       2.      From in or about April 2016 through in or about December 2016, in the Eastern

District of Virginia and elsewhere, defendants ROBERT JAMES McCABE,GERARD FRANCIS

BOYLE, and Conspirator #2, together and with others known and unknown, knowingly and

intentionally combined, conspired, confederated and agreed to commit the following offense

against the United States, to wit,laundering of monetary instruments,that is, to knowingly conduct

and attempt to conduct financial transactions affecting interstate and foreign commerce, which

transactions involved the proceeds of specified unlawful activity, that is, honest services mail

fraud, knowing that the transactions were designed in whole and in part to conceal and disguise

the nature, location, source, ownership, and control of the proceeds of specified unlawful activity,

and that while conducting and attempting to conduct such financial transactions, knew that the

property involved in the financial transactions represented the proceeds of some form of unlawful

activity, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i).

                                    MANNER AND MEANS


       The ways, manner and means by which McCABE, BOYLE, Conspirator #2 and others

sought to accomplish this conspiracy included, but were not limited to, the following:

       1.      On or about April 15, 2016, BOYLE concealed the nature of the transaction by

writing Check No. 1280 for $12,500 ("the check"), leaving the "Pay to the order of line blank,

and writing "Consulting" in the memo line before giving the check to McCABE.




                                                 28
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 29 of 31 PageID# 29




       2.        That same day, McCABE concealed the nature, control, and ownership ofthe funds

by giving the check to Conspirator #2, instructing Conspirator #2 to write his name in the "Pay to

the order of" line and deposit the funds into Conspirator #2's checking account.

       3.        After Conspirator #2 received the check, Conspirator #2 approached three friends,

asked them to make donations to the "McCABE for Mayor" campaign, and promised to reimburse

them for their donation. In total, the three friends donated $6,000 to the "McCABE for Mayor"

campaign.

       4.        After receiving BOYLE's check. Conspirator #2 made two campaign contributions

to the "McCABE for Mayor" campaign - one for $1,500 and another for $2,500- through two of

Conspirator #2's companies.

       5.        On or about April 25. 2016, Conspirator #2 concealed the nature, control, and

ownership of the funds by depositing the check into Conspirator #2"s personal checking account

at Heritage Bank.

       6.        Conspirator #2 reimbursed all three friends for their "McCABE for Mayor"

contributions.


       7.        Conspirator #2 then reimbursed one of Conspirator #2's companies for its $1,500

campaign contribution.

       8.        McCABE, BOYLE, and Conspirator #2 transferred the funds through various

financial accounts to conceal their bribery relationship and BOYLE's and Conspirator #2"s

contributions to McCABE.


       (In violation of Title 18, United States Code, Section 1956(h).)




                                                29
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 30 of 31 PageID# 30




                                          FORFEITURE


THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT:


    1. The defendants, ROBERT JAMES McCABE and GERARD FRANCIS BOYLE, if

       convicted of the violation alleged in Count Eleven of this indictment, shall forfeit to the

       United States, as part of the sentencing pursuant to Federal Rule of Criminal Procedure

       32.2, any property, real or personal, involved in the violation, or any property traceable to

       that property.

   2. The deidndants, ROBERT JAMES McCABE and GERARD FRANCIS BOYLE, if

       convicted of any of the violations alleged in Counts One through Ten of this indictment,

       shall forfeit to the United States, as part of the sentencing pursuant to Federal Rule of

       Criminal Procedure 32.2, any property, real or personal, which constitutes or is derived

       from proceeds traceable to the violation.

   3. If any property that is subject to forfeiture above is not available, it is the intention of the

       United States to seek an order forfeiting substitute assets pursuant to Title 21, United States

       Code, Section 853(p) and Federal Rule of Criminal Procedure 32.2(e).

   4. The assets subject to forfeiture include, but are not limited to, a monetary judgment in the

       amount of the proceeds of the offenses charged in Counts One through Ten above, as well

       as the amount involved in the offense charged in Count Eleven above.

       (In accordance with Title 18, United States Code, Sections 981(a)(1)(C). and 982(a)(1):
and Title 28, United States Code, Section 2461(c).)




                                                 30
Case 2:19-cr-00171-AWA-DEM Document 1 Filed 10/24/19 Page 31 of 31 PageID# 31




 U.S. V. ROBERTJAMES McCABE & GERARD FRANCIS BOYLE, 2;19CR (1 \

                                                  A TRUE BILL:


                                                         REDACTED COPY


                                                  FOREPERSON


       G. ZACHARY TERWILLIGER
       UKITED STATES ATTORNEY


By:                  L
      Melissa E. O'Boyle
      Assistant United States Attorney
      United States Attorney's Office
      101 West Main Street, Suite 8000
      Norfolk, VA23510
      Office Number - 757-441-6331
      Facsimile Number - 757-441-6689
      E-Mail Address - melissa.obovle@usdoi.gov



By:
      Alan M. Salsbury
      Assistant United States Attorney
      United States Attorney's Office^
      101 West Main Street, Suite 8000
      Norfolk, VA 23510
      Office Number - 757-441-6331
      Facsimile Number - 757-441-6689
      E-Mail Address - alan.salsburv@usdoi.gov



By:
      Randy C. Stoker
      Assistant United States Attorney
      United States Attorney's Office
      101 West Main Sti'cet, Suite 8000
      Norfolk, VA23510
      Office Number - 757-441-6331
      Facsimile Number - 757-441-6689
      E-Mail Address - randv.stoker@usdoi.gov


                                          31
